           Case 1:20-cv-10909-ER Document 16 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LINDA BLANK, as Administrator of the
ESTATE OF ISADORE YARMAK,
                            Plaintiff,
                                                                     ORDER
                     – against –                                20 Civ. 10909 (ER)

FLUSHING BANK and CAPITAL ONE BANK,

                            Defendants.


RAMOS, D.J.

         On February 24, 2020, Plaintiff brought this action in New York Supreme Court against

Flushing Bank and Capital One Bank (“Capital One”). See Doc. 1-1. On December 10, 2020,

by stipulation, the claim against Capital One was severed from the claims asserted against

Flushing Bank. Doc. 1 at 2. On December 24, 2020, Capital One removed the action to this

Court. Id. On March 15, 2021, Capital One was voluntarily dismissed by stipulation. Doc. 14.

Because Plaintiff’s claim against Capital One was the only one before this Court, and that claim

has now been dismissed, the Clerk of Court is respectfully directed to close this case.



Dated:    April 13, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
